Citation Nr: 9928229	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  92-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left orbital floor.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to March 10, 1998 and in excess of 20 percent from 
March 10, 1998 for residuals of a post-operative right 
Achilles tendon repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1, 1987 to March 
31, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1992, the RO granted service connection for status post 
operative right Achilles tendon rupture evaluated as 10 
percent disabling, for status post operative right extensor 
tendon repair evaluated as non-compensably disabling and for 
residuals of a fracture of the left orbital floor also 
evaluated as non-compensably disabling, all effective April 
1, 1991.  

In August 1994 the Board remanded the case to the RO for 
further development and adjudicative actions.

In January 1995 the RO affirmed the determinations previously 
entered.

In June 1995 the Board remanded the case to the RO for 
further development and adjudicative actions.

In February 1996 the RO affirmed the determinations 
previously entered.

In January 1997 the Board denied the claim of entitlement to 
an increased (compensable) evaluation for residuals of a 
post-operative right extensor tendon repair, and remanded the 
issues of entitlement to increased evaluations for 
postoperative right Achilles tendon rupture and a fracture of 
the left orbital floor to the RO for further development and 
adjudication action.  

In July 1998 the RO granted entitlement to an increased 
evaluation of 20 percent for residuals of a postoperative 
right Achilles tendon rupture, effective March 10, 1998, and 
affirmed the noncompensable evaluation for residuals of a 
fracture of the left orbital floor.

The case has been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The residuals of a fracture of the left orbital floor are 
productive of no more than slight incomplete paralysis of the 
trigeminal nerve.  

2.  The residuals of the post-operative right Achilles tendon 
repair were productive of not more than mild or moderate 
incomplete paralysis of the posterior tibial nerve prior to 
March 10, 1998.

3.  The residuals of the post-operative right Achilles tendon 
repair have been productive of not more than severe 
incomplete paralysis of the posterior tibial nerve since 
March 10, 1998.  

4.  The service-connected residuals of a fracture of the left 
orbital floor and residuals of a post-operative right 
Achilles tendon repair have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left orbital floor have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§  3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.124a, Diagnostic Code 
8205 (1998).  

2.  The criteria for an initial rating in excess of 10 
percent prior to March 10, 1998, and in excess of 20 percent 
from March 10, 1998 for residuals of a post-operative right 
Achilles tendon repair have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§  3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 
4.124a, Diagnostic Code 8525 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that in December 
1989, the veteran ruptured the right Achilles tendon.  The 
injury was operated on the same day.  The postoperative 
diagnosis was complete avulsion of the right Achilles tendon.  
In December 1987, the veteran fractured his left orbital 
floor.  Physical examination of the left eye conducted in 
October 1989 resulted in an impression of status post orbital 
floor fracture with slight residual extraorbital damage to 
the left eye.  

The report of a VA foot examination conducted in March 1992 
is of record.  The veteran complained, in pertinent part, 
that he was unable to stand, walk, or draw greater than one 
half hour without getting burning in his calf.  He was 
without sensory motor deficit.  Physical examination revealed 
that strength testing was completely inconcordant as the 
veteran never relaxed his dorsiflexors while the examiner was 
trying to test plantar flexors and vice versa.  

It was noted that passive range of motion lacked 5 degrees of 
dorsiflexion on the right compared to the left ankle.  He had 
a symmetrical range of plantar flexion to 43 degrees.  There 
was no identifiable point tenderness in the calf or Achilles 
tendon.  Calf muscle definition was symmetrical.  X-rays of 
the ankle revealed some Achilles calcification but were 
otherwise negative.  The only objective deficit the examiner 
noted from the examination was a slight deficit of 
dorsiflexion (loss of 5 degrees) compared with the left side.  
The examiner was unable to explain the veteran's complaint of 
burning dysesthesia present in the calf.  

A VA general medical examination was conducted in March 1992.  
The veteran complained of intermittent blurring of the left 
eye which lasted only a few seconds.  Physical examination of 
the veteran revealed that the eyes had a normal range of 
motion, pupillary reaction and fields of vision.  

VA outpatient treatment records have been associated with the 
claims file.  In January 1994 it was noted that the veteran 
experienced decreased light touch sensation diffusely over 
the right lower leg and foot which the veteran reported had 
been present since he injured his Achilles tendon.  

A VA ophthalmological examination was conducted in January 
1996.  No diplopia was noted.  The examination was normal.  
It was noted that the veteran was doing well.  The final 
diagnosis from the examination was resolved orbital floor 
fracture.  

The report of a January 1996 VA neurological examination has 
been associated with the claims file.  The veteran denied 
experiencing any problems with missed work due to his foot 
symptomatology but did experience aching and pain in the 
lower part of his calf after being on his feet all day.  He 
also experienced a straining sensation when attempting to 
step up on a high step after jogging.  After running 
approximately 50 yards, he reported that the calf muscles 
would begin to feel tight and strained.  He could lift and 
push down with his foot but he did not have the ability to 
completely plantar flex the foot.  He did not have difficulty 
moving the foot in other directions.  He reported that he 
could not wiggle his toes but the examiner observed that he 
also had difficulty moving his right toes.  

The veteran reported that he experienced occasional brief 
blurred vision in the left eye when looking at stationary 
objects.  He also reported that the eye watered a lot.  He 
indicated that he had a small area of numbness on the left 
cheek inferior to the eye.  

On cranial nerve examination, it was noted that the discs 
were flat and the fields were full.  The fundi were normal.  
Extraocular movement examination revealed a mild diplopia on 
the right inferior gaze with more indistinct blurred image 
being lateral to the other image.  When the right eye was 
covered, it was the lateral image that disappeared.  Double 
vision was not present in any other field of gaze.  

No dysmetria of the eyes was observed and there was no 
nystagmus.  Facial sensation examination showed a small area 
of diminished sensation below the left orbit about the size 
of a quarter and was otherwise completely normal.  

Motor examination revealed that the tone was normal and 
strength was 5/5 throughout.  The veteran had good strength 
in the gastrocnemius of the right foot.  He could evert and 
invert the foot.  He could cup the foot and flex and extend 
the toes.  Sensation to pin and light touch was diminished 
about eight centimeters above the ankle on the medial surface 
of the leg and on the medial surface of the foot extending 
down to the base of the great toe.  This did not extend more 
than a couple of centimeters onto the dorsum of the foot and 
did not extend into the plantar area of the foot.  Position 
sensation was intact.  The veteran had present reflex in the 
right ankle and the toes were down going.  

The impression from the right ankle examination was right 
Achilles tendon rupture.  The only neurological deficit was a 
small area of decreased light touch sensation.  No motor 
deficit was present.  The impression from examination of the 
left eye was small area of decreased sensation in the left 
inferior orbital region about the size of a quarter.  Double 
vision was present on the right inferior gaze but the 
examiner further noted that the double vision was not 
confirmed on the ophthalmological examination and the veteran 
himself reported that it was intermittent.  

A VA orthopedic examination was also conducted in January 
1996.  The veteran reported that he had a decreased ability 
to completely dorsiflex his right foot as he experienced 
tightness in the calf when this was attempted.  He reported 
some pain in the area of the surgical repair on his right 
Achilles tendon and also some burning symptoms in the area of 
the scar.  He wore a heel lift at times because of an 
inability to reach plantar grade.  

Physical examination of the right ankle and Achilles tendon 
revealed that the veteran could dorsiflex to neutral (0 
degrees) and he could plantar flex to 30 degrees.  A well 
healed surgical scar was present which was consistent with an 
Achilles tendon rupture and repair.  

This area was noted to be thickened when palpated.  Achilles 
tendon strength was determined to be 5/5.  The veteran could 
stand on his tip toes.  The neurological examination was 
noted to be grossly normal.  The pertinent diagnosis was 
status post right ankle Achilles tendon rupture and repair 
with restricted range of motion and mild degenerative 
changes.  The examiner opined that it was not necessary for 
the veteran to wear a shoe lift.  

The most recent VA ophthalmology examination was conducted on 
March 10, 1998.  Uncorrected vision was 20/20 in each eye.  
The cornea, iris, lens and anterior chamber were normal.  
There was normal sensation to touch near the orbit of the 
left eye.  Extraocular movements were full.  The veteran was 
orthophoric and did not see double.  Formal Goldmann fields 
were obtained which revealed no diplopia in any field at 
least out to 60 degrees.  Dilated fundus examination revealed 
normal disc, macula and vessels with the retina attached in 
each eye.  Applanation pressure was 16 in each eye.  

The assessment from the examination was that the veteran had 
no complaints from the residual orbit trauma.  His visual 
acuity without glasses was normal.  He had no diplopia.  The 
examiner opined that although the Goldman visual fields were 
somewhat constricted, this was only due to the veteran not 
responding fast enough during the examination.  The examiner 
noted that there was no reason why the visual fields should 
be so symmetrical, especially when one eye was not injured at 
all.  There were no retinal changes to account for the visual 
fields.  

The examiner opined that if the visual field examination was 
repeated and the veteran was encouraged to respond faster, 
the visual fields would be essentially normal.  No blind 
spots were present in the visual fields.  The normal 
physiological blind spot was normal in each eye.  In summary, 
the examiner noted that although the veteran did experience 
trauma to his left orbit with an orbital floor fracture that 
was surgically repaired, he seemed to have no residual 
complications from it and the veteran had no complaints.  The 
diagnosis was status post left orbital fracture and surgical 
repair, healed, without current objective residual 
impairment.  

A VA orthopedic examination was conducted on March 10, 1998.  
The veteran complained of restricted motion and persistent 
weakness in his right calf.  He had some pain and tingling in 
the region of the right Achilles tendon when he did a lot of 
prolonged standing.  He reported increased pain with 
increased activity but no flare-ups of pain.  

Physical examination revealed a well healed posterior scar 
which was consistent with right ankle Achilles tendon 
rupture.  There was some thickening of the tendon distally 
which was somewhat tender.  Ankle range of motion showed 
active and passive dorsiflexion to 10 degrees above the 
horizon and plantar flexion to 30 degrees below the horizon.  
Inversion was 10 degrees and eversion was 10 degrees.  The 
Achilles tendon was intact with a normal Thompson test.  
Moderate to significant calf atrophy was noted on the right 
when compared to the left.  Weakness was present after 
repetitive toe raisings and easy fatigability was noted.  
Some mildly increased pain was present when the veteran 
performed the repetitive toe raises which was evidenced by 
facial grimacing and a verbal report of pain.  

The diagnosis was status post right Achilles tendon rupture 
and repair with residual atrophy, weakness, and restricted 
motion and degenerative joint disease of the ankle.  The 
examiner opined that he would assign an additional 10 degrees 
range of motion loss when taking into account functional loss 
due to pain on use.  The examiner reported that the service-
connected right ankle disability had an effect on the 
veteran's ability to perform average employment in a civilian 
occupation.  

However, it was also the examiner's opinion that the right 
ankle symptomatology was a mild manifestation and the veteran 
should be able to perform sedentary to light duty type jobs 
without restriction.  The examiner did not think the veteran 
would be able to perform heavy repetitive lifting type 
activities easily.  Finally, the examiner reported that pain 
was manifested on repetitive flexion and extension of the 
ankle joint, and there was demonstrable disuse signs 
including significant calf atrophy and weakness.  

The most recent VA neurological examination was conducted on 
March 10, 1998.  The veteran reported that he was employed by 
a lumbar company and that his right ankle and left orbit 
disabilities sometimes hampered him at work, but he felt he 
could do the job and did not miss work due to medical 
problems.  The veteran reported that he experienced a 
numbness primarily in the sole of the foot.  

He also had a tingling and burning sensation which occurred 
in the mid calf.  He was only able to run approximately three 
blocks before he had to stop to walk for a while before he 
could resume running.  He was unable to run as he used to 
prior to the Achilles tendon injury.  He felt that the 
burning sensation had increased over time but he did not have 
any progressive weakness or numbness in his leg.  He had some 
difficulty climbing stairs.  

With respect to his left eye disability, the veteran reported 
that he was not aware of any sensory abnormalities in the 
area in his day to day activities.  He experienced a feeling 
of tightening of the left eye lid and tenderness in the globe 
when he was tired.  He did not experience any double vision.  
He occasionally had blurring in the left eye, usually when 
fatigued.  

Examination of the cranial nerves revealed the discs were 
flat and the fields full.  The fundi were normal.  
Extraocular movements were full.  There was no nystagmus or 
complaints of diplopia.  Facial movement was symmetrical.  
The veteran complained of an area of decreased sensation 
which began on the left side of the bridge of the nose and 
extended underneath the left eye about halfway below the eye.  
It was approximately one and one half centimeters long.  
Tapping in this area did not reveal any abnormal sensation.  

The veteran did not have any weakness of dorsiflexion in the 
foot.  He did not have any weakness on inversion or eversion 
of the foot.  He was able to curl the toes and fan the toes 
to some extent.  It was noted that the veteran had difficulty 
controlling the movement of his toes independently.  Strength 
of the toes was 5/5.  



Gait was normal.  A palpable calcified Achilles tendon was 
noted.  Reflexes were two plus throughout and both toes were 
down going.  Sensory examination revealed an area of 
decreased sensation on the face as described.  Decreased 
sensation was also present over the sole of the right foot 
and especially on the ball of the foot.  

The right foot diagnosis was tibial nerve injury to the right 
foot, status post injury to the right Achilles tendon.  There 
was no motor deficit on formal motor testing but with toe-
walking the veteran had some subtle favoring of the right 
foot compared to the left.  The sensory abnormality was over 
the sole of the foot and extended to the lateral surface of 
the foot in a tibial nerve distribution.  

The left eye diagnosis was very mild area of sensory loss 
beneath the left orbit, due to distal branch lesion of the 
middle branch of the trigeminal nerve.  


Criteria.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

The functional loss may be due to pain which is supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, where the veteran is in 
receipt of the maximum evaluation due to limitation of 
motion, those regulations are not for application.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  
 
An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84(a), Diagnostic Code 6009.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8205, pertaining to 
paralysis of the fifth (trigeminal) cranial nerve, a 10 
percent rating is assigned for moderate incomplete paralysis, 
and a 30 percent rating is warranted when there is severe 
incomplete paralysis.  A 50 percent rating is warranted for 
complete paralysis.  The note to the code indicates that the 
rating is dependent upon the relative degree of sensory 
manifestations or motor loss.

Diagnostic Code 8525 provides the rating criteria for 
evaluation of paralysis of the posterior tibial nerve.  Under 
DC 8525 complete paralysis of all muscles in the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature; with toes that cannot be flexed; weakened adduction; 
and impaired plantar flexion will be assigned a 30 percent 
evaluation.  Incomplete paralysis of a severe nature is 
evaluated as 20 percent disabling, while a moderate or mild 
disability is evaluated as 10 percent disabling.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1998).  

A 10 percent evaluation is also warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).

The normal range of motion for an ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (1998).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I. Entitlement to an initial compensable 
rating for residuals of a fracture of the 
left orbital floor.  

Analysis
 
Upon review of the record, the Board concludes that the 
veteran's claim for an initial compensable evaluation for 
residuals of a fracture of the left orbital floor is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the residuals of a fracture of the left orbital floor (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
is well grounded.  

The Board is also satisfied that as a result of prior and the 
most recent remand of the case to the RO in January 1997 for 
further development, all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

The residuals of a fracture of the left orbital floor are 
currently evaluated as non-compensably disabling under 
Diagnostic Codes 6009-8205.  

The Board finds an increased rating is not warranted upon 
application of the rating criteria under Diagnostic Code 
6009.  At the time of the most recent VA ophthalmologic 
examination conducted in March 1998, the veteran's 
uncorrected vision was 20/20 bilaterally.  The examiner noted 
some constriction in visual field testing but attributed this 
to the veteran's slow responses to testing.  He opined that 
if the veteran were re-tested and encouraged to respond 
faster, the visual field testing would be essentially normal.  
There was conflicting evidence as to the presence of diplopia 
based on VA ophthalmologic and neurological examinations 
conducted in January 1996.  

However no diplopia was noted at the time of the March 1998 
VA ophthalmologic and neurological examinations, and the 
veteran did not complain of the disorder.  The veteran 
reported that he occasionally would experience pain in the 
globe of the eye when he was fatigued.  He further reported 
intermittent blurring and excessive tearing of the eye.  
These subjective complaints were not objectively confirmed as 
demonstrated by the diagnosis of the March 1998 VA 
ophthalmologic examination wherein the examiner found that 
the veteran did not have any current objective residual 
impairment from his left orbital fracture.  



The veteran contends, based on the finding of a very mild 
area of sensory loss beneath the left orbit due to a lesion 
of the trigeminal nerve, that he should be granted a 10 
percent rating based on active pathology under Diagnostic 
Code 6009.  The Board finds this argument without merit.  

As indicated above, the March 1998 VA ophthalmologic 
examination found no evidence of objective residual 
impairment resulting from the fracture of the left orbit.  
Additionally, impairment of the trigeminal nerve is rated 
under a separate Diagnostic Code (8205).  The active 
pathology requirement under Diagnostic Code 6009 does not 
include impairment of the trigeminal nerve.  

The Board finds an increased rating is not warranted upon 
review of the rating criteria under Diagnostic Code 8205.  
There is no evidence of record demonstrating that the 
residuals of the fracture of the left orbital floor resulted 
in any motor loss.  The Board notes that the report of the 
March 1998 VA neurological evaluation included a diagnosis of 
sensory loss beneath the left orbit due to a distal branch 
lesion of the middle branch of the trigeminal nerve.  The 
area has been described as approximately the size of a 
quarter.  

The examiner has characterized this area of sensory loss as 
very mild.  Based on the size of the area of decreased 
sensation and the examiner's classification of the sensory 
loss as very mild, the Board finds this symptomatology 
equates to no more than slight incomplete paralysis of the 
trigeminal cranial nerve as contemplated in the current 
noncompensable evaluation.  The Board notes that the veteran 
reported at the time of the March 1998 VA neurological 
examination he was not aware of any sensory abnormalities in 
the area of his left eye during his day to day activities.  




In reaching this determination, the Board has considered the 
history of the veteran's residuals of a fracture of the left 
orbital floor as well as the current clinical manifestations 
and the effect that this disability has on his earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  However, for the 
reasons previously stated, the Board finds that the veteran's 
residuals of a fracture of the left orbital floor do not 
warrant an initial compensable evaluation with application of 
all pertinent governing criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected residuals of a fracture of the left orbital floor.  
38 C.F.R. § 4.7.  

The RO determined that the appellant's residuals of a 
fracture of the left orbital floor did not render his 
disability picture unusual or exceptional in nature as to 
warrant assignment of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).  The Board agrees with 
this determination.  Specifically, the residuals of a 
fracture of the left orbital floor have not required frequent 
periods of hospitalization, and there is no evidence that 
they have resulted in marked interference in employment as to 
render impracticable the application of regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's residuals of a fracture of 
the left orbital floor, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Id. at 9.  In the case at hand, as 
an increased rating is not warranted, the Board finds that a 
staged rating is not appropriate.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(a).


II.  Entitlement to an initial rating in 
excess of 10 percent prior to March 10, 
1998, and in excess of 10 percent from 
March 10, 1998, for residuals of a post-
operative right Achilles tendon repair.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an initial evaluation in excess of 10 
percent prior to March 10, 1998, and in excess of 20 percent 
from March 10, 1998, for residuals of a post-operative right 
Achilles tendon repair is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the residuals of a post-operative right Achilles tendon 
repair (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating is well grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The residuals of a post-operative right Achilles tendon 
repair were initially rated as 10 percent disabling prior to 
March 10, 1998, and have been evaluated as 20 percent 
disabling under Diagnostic Codes 8525-5721 since the most 
recent VA examinations conducted on March 10, 1998.  

Prior to March 10, 1998, range of motion studies of the right 
ankle were consistent with not more than moderate limitation 
of motion as contemplated in the 10 percent evaluation under 
Diagnostic Code 5271.  At no time did range of motion studies 
approximate marked limitation of motion which would have 
warranted assignment of the maximum schedular evaluation 
under Diagnostic Code 5271.  

Similarly, VA examinations disclosed no evidence of 
functional loss due to pain, incoordination, fatigability, 
etc., which would warrant assignment of the maximum schedular 
evaluation of 20 percent with application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to application of the criteria under Diagnostic Code 8525, 
only a slight deficit on dorsiflexion of the right ankle was 
noted when the veteran examined in March 1992.  At that time 
the examiner could not obtain any clinical objective findings 
to support the veteran's subjective complaints of a burning 
dysthesia in the calf.  Also, the January 1996 VA 
neurological examination was normal.  

The 10 percent evaluation under Diagnostic Code 8525 
contemplates not more than mild or moderate incomplete 
paralysis.  The 10 percent evaluation prior to the March 10, 
1998 examination was consistent with not more than mild or 
moderate incomplete paralysis.  There was no evidence of 
disablement reflective of severe incomplete paralysis of the 
of the posterior tibial nerve as to have warranted a 20 
percent evaluation under Diagnostic Code 8525 prior to March 
10, 1998.

Effective from March 10, 1998, the Board finds an evaluation 
in excess of 20 percent is not warranted upon application of 
the rating criteria under Diagnostic Code 5721.  The Board 
notes that the veteran is already in receipt of a 20 percent 
rating for his residuals of a post-operative right Achilles 
tendon repair.  20 percent is the maximum schedular 
evaluation under Diagnostic Code 5271.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as they relate 
to pain and functional loss are generally applicable, but 
since the veteran already receives the maximum disability 
rating available under Diagnostic Code 5271 for limitation of 
motion of the ankle, the criteria under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 pertaining to functional loss due to pain, 
incoordination, fatigability, etc., are not applicable. 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).



A rating in excess of 20 percent is not warranted for the 
residuals of a post-operative right Achilles tendon repair 
when the criteria included under Diagnostic Code 8525 are 
applied.  In order to receive a rating in excess of 20 
percent under this rating code, the residuals of a post-
operative right Achilles tendon repair must result in 
complete paralysis of all muscles of the sole of the foot 
with an inability to flex the toes, weakened adduction and 
impairment of plantar flexion.  

The Board notes that at the time of the most recent VA 
neurological evaluation which was conducted on March 10, 
1998, it was determined that the veteran did not have any 
weakness in either inversion or eversion of the foot.  He was 
able to curl and fan his toes.  He did not report 
experiencing painful paralysis of a causalgic nature.  The 
physical examination revealed some loss of plantar flexion of 
approximately one third of the normal range, which the Board 
finds is consistent with the current 20 percent evaluation 
contemplating not more than severe incomplete paralysis of 
the posterior tibial nerve.  

A separate rating is not warranted upon application of 
Diagnostic Codes 7803, 7804, or7805.  There is no evidence of 
record showing that the scar resulting form the repair of the 
Achilles tendon was poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
productive of any limitation on the ankle or foot.  The Board 
notes that the veteran complained of some burning in the area 
of the surgical scar, but he did not report and there was no 
objective finding that the scar itself was tender and 
painful.  

The RO determined that the appellant's residuals of a post-
operative right Achilles tendon repair did not render his 
disability picture unusual or exceptional in nature as to 
warrant assignment of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).  The Board agrees with 
this determination.  Specifically, the residuals of a post-
operative right Achilles tendon repair have not required 
frequent periods of hospitalization.  

The Board notes that while the examiner who conducted the 
March 1998 orthopedic examination opined that the disability 
would have an affect on the veteran's ability to perform 
average employment in a civilian occupation, there is no 
evidence that the residuals of a post-operative right 
Achilles tendon repair have resulted in marked interference 
in employment as to render impracticable the application of 
regular schedular standards. 38 C.F.R. § 3.321(b).  The Board 
notes the veteran reported at the time of the most recent VA 
neurological evaluation that while he was sometimes hampered 
by his right foot disability, he also felt that he was able 
to perform his job and he had not lost any time from work due 
to the disability.  

The Board notes that this case involves an appeal as to the 
initial rating of 10 percent, as well as the subsequent 20 
percent evaluation for the appellant's postoperative right 
Achilles tendon repair.  The RO has in effect assigned 
"staged" ratings as contemplated in Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds no basis upon which to 
alter in any manner the "staged" ratings already assigned 
by the RO.

In reaching this determination, the Board has considered the 
history of the veteran's residuals of a post-operative right 
Achilles tendon repair as well as the current clinical 
manifestations and the effect that this disability has on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  However, 
for the reasons previously stated, the Board finds no basis 
upon which to predicate an increased evaluation for either 
prior to or subsequent to March 10, 1998.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected disabilities discussed above.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for the residuals of a fracture of the 
left orbital floor and postoperative right Achilles tendon 
repair.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left orbital floor, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
prior to March 10, 1998, and in excess of 20 percent from 
March 10, 1998, for residuals of a post-operative right 
Achilles tendon repair, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

